The evidence taken before the referee showed that the defendant was the owner of a span of horses and harness worth less than $250 ; that he was a farmer, and used his teatn carrying on a .farm ; that it was the only team he had, and was necessary for him in the cultivation of the farm. He also had a family for which he provided.
It also appeared that the judgment, on which the proceedings were predicated, was recovered upon a promissory note given by the defendant to the plaintiff, upon the purchase of another span of horses, some five years ago, which were also exempt by the act of 1842. The only question presented on this appeal was, whether property exempt by the law of 1842, was liable for the purchase money of other property also exempt by that law. The court held that it was, and reversed the order of the county judge, with $10 costs.